DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Status of Claims
This action is in reply to the communications filed on 12/27/2021. The Examiner notes claims 1-20 are currently pending and have been examined; claims 2-8 & 10-20 are currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, & 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 5836574 A) in view of Force et al. (US 1255729 A) further in view of Duncan (US 4836519 A), hereinafter Park, Force, & Duncan, respectively.
Regarding claim 1 (Previously Presented)
Park discloses a clamp [Fig 5] for use with a cutting machine, the clamp comprising: 
a clamp frame [10A] having a length [Fig 5] extending from a forward end portion [Fig 5, the end opposite 15A is the forward end portion] to a rearward end portion [Fig 5, the end with 15A is the rearward end portion]; 
a clamp head [Fig 5, the ends of 11 & 13 at the forward end are the clamp head]…to the forward end portion of the clamp frame [Fig 5]; and 
a fixing element [Fig 5; 30, 57, & 58 form a fixing element], operatively connectable to the clamp frame [Fig 5; 30, 57, & 58 can be connected or removed from the frame], for providing a clamping force [Fig 5, 58 is tightened to provide a clamping force] to a work piece [300] by fixing the clamp to a support base [Fig 5; tightening 58 fixes the clamp to 50 (i.e. support base)], the fixing element being positioned on the length between the forward and rearward end portions of the clamp frame [Fig 5],…
Park may not explicitly disclose a clamp head operatively connected to the forward end portion of the clamp frame, or wherein the clamp head is composed of plastic to prevent damage to cutting bits contacting the clamp head.
However, Force teaches an analogous clamp with similar structure and a replaceable clamping head. Specifically, a clamp head [Fig 5; 32-34 form a clamp head] operatively connected to the forward end portion of the clamp frame [Fig 5; the clamp head is connected to the forward end of clamp frame (in Fig 5 it is listed as 31 or 19 & 20 in Fig 3]…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp head as disclosed by Park to have the clamp head be separate from the frame and operatively connected to the forward end portion of the clamp frame as disclosed by Force. One of ordinary skill in the art would have been motivated to make this modification to have the clamp head be attachable to the clamping frame to change how the frame is oriented to the workpiece [Force:  Col 2, line 91-95].
Park as modified does not teach wherein the clamp head is composed of plastic to prevent damage to cutting bits contacting the clamp head.
However, Duncan teaches a similar clamp with a clamp head [52] composed of plastic [Col 3, line 30-34; 52 is made of plastic]. Specifically, this modifies the clamp head taught by Force which is inserted over the clamp frame to be made of plastic; which therefore the clamp head would be of a soft material which would prevent damage to cutting bits contacting the clamp head regardless of the purpose it was used for in Duncan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp head as disclosed by Park as modified to have the clamp head be composed of plastic to prevent damage to cutting bits contacting the clamp head as disclosed by Duncan. One of ordinary skill in the art would have been motivated to make this modification to prevent the clamp from marking, scoring, marring, or scratching the workpiece [Duncan:  Col 3, line 30-34].
Regarding claim 2 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 1, wherein the clamp frame comprises a pair of metal pins [Park:  11 & 13 are pins as the specific geometry is not defined in the claim], and a frame stiffening element connecting the two pins [Park:  Fig 5], the clamp head forwardly extending from the forward end portion of the clamp frame [Force:  Fig 5; the clamp head is forwardly extending from the clamp frame].
Regarding claim 5 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 1, wherein the support base comprises a T-track wasteboard [Park:  50 is a T-rack wasteboard], and wherein the fixing element comprises a nut [Park:  58] for attaching to a screw [Park:  57] that is attached to the T-track wasteboard [Fig 5].
Regarding claim 6 (Previously Presented)
Claim(s) 6 recite(s) the same or similar limitations as those addressed above for claim(s) 1.  The differences are addressed below:  
"…wherein the clamp head is operatively attachable to and detachable from the forward end portion of the clamp frame solely by hand by grasping the clamp head and moving the clamp head onto the forward end portion to an attached position and by grasping the clamp head and moving the clamp head apart from the forward end portion to a detached position." However Force further teaches wherein the clamp head [Fig 5; 32-34 form a clamp head] is operatively attachable to and detachable [Fig 5, Col 2, line 91-95; the clamp head can be attached and removed from the clamp frame] from the forward end portion of the clamp frame solely by hand by grasping the clamp head and moving the clamp head onto the forward end portion to an attached position and by grasping the clamp head and moving the clamp head apart from the forward end portion to a detached position [Fig 5, The clamp head is attachable and removable by hand by move the clamp head forward or rearward along the longitudinal length of the clamp frame].
Claim(s) 6 is/are therefore rejected for the same reasons set forth above for claim(s) 1.
Regarding claim 7 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 6, wherein the frame comprises a pair of metal pins [Park:  11 & 13], and wherein the clamp head is slidable on to and off of the pins [Force:  Fig 5; the clamp head is slideably removable on and off of the pins] and forwardly extends from the forward end portion of the clamp frame [Force:  Fig 5].
Regarding claim 8 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 6, wherein the clamp head is composed of plastic [Duncan:  Col 3, line 30-34; the clamp head is made of plastic].
Regarding claim 11 (Currently Amended)
Claim(s) 11 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 6.  The differences are addressed below:  
"a clamp for use with a cutting machine having a spindle that carries a cutting tool…" However, the clamp of Park can be used with a cutting machine having a spindle that carries a cutting tool.
"a clamping surface for pressing on a work piece to hold said work piece…" The ends of 11 & 13 facing 300 form a clamping surface that press on 300 to hold 300.
"wherein the clamp head is a low profile clamp head sized and shaped to avoid contact with the spindle any time it is positioned two centimeters or more from a work surface of the work piece." However per MPEP 2144.05(II)(B), wherein to optimize the clamp head's height for use with machining tools, which is a known result-effective variable, the variable being how high above the workpiece the clamp head protrudes either reduces or increases the ability of machining tools to work around the clamp head and avoid contacting the clamp head, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the height of the clamp head operates, and would have produced an expected outcome of reducing contact with the machining tool while still securing the workpiece, and would have therefore constituted an obvious variable range at the time of applicants' invention.
Claim(s) 11 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 6.
Regarding claim 12 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 11, the clamp frame having a length [Park:  Fig 5] extending from a forward end portion [Park:  Fig 5; the end of 10A opposite 15A is the forward end portion] to a rearward end portion [Park:  Fig 5; the end of 10A with 15A is the rearward end portion], wherein the clamp head is operatively connected to and forwardly extends from the forward end portion of the clamp frame [Force teaches that a clamp head is attached to the forward end portions of clamp frame], and the fixing element being positioned on the length between the forward and rearward end portions of the clamp frame [Park:  Fig 5], wherein the clamp frame comprises a pair of metal pins [Park:  11 & 13] extending from the forward end portion to the rearward end portion, and a frame stiffening element [Park:  15A] connecting the two pins and being positioned at the rearward end portion, rearward of the fixing element [Park:  Fig 5].
Regarding claim 13 (Currently Amended)
Park as modified teaches the claim as claimed in claim 11, wherein the clamp head extends less than 1 centimeter above the work surface [Per MPEP 2144.05(II)(B), wherein to optimize the clamp head's height for use with machining tools, which is a known result-effective variable, the variable being how high above the workpiece the clamp head protrudes either reduces or increases the ability of machining tools to work around the clamp head and avoid contacting the clamp head, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the height of the clamp head operates, and would have produced an expected outcome of reducing contact with the machining tool while still securing the workpiece, and would have therefore constituted an obvious variable range at the time of applicants' invention.].
Regarding claim 14 (Currently Amended)
Park as modified teaches the claim as claimed in claim 11, wherein the clamp frame has a profile no higher than the clamp head [Force:  Fig 5; Col 2, line 91-95; the clamp head can extend above the top of the clamp frame (i.e. the clamp frame has a profile no higher than the clamp head)].
Regarding claim 15 (Currently Amended)
Claim(s) 15 recite(s) the same or similar limitations as those addressed above for claim(s) 14.  Claim(s) 15 is/are therefore rejected for the same reasons set forth above for claim(s) 14.
Regarding claim 16 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 1, the clamp frame having a length extending from a forward end portion to a rearward end portion, wherein the clamp head is operatively connected to the forward end portion of the clamp frame [Force teaches that a clamp head is attached to the forward end portions of the clamp frame], and the fixing element being positioned on the length between the forward and rearward end portions of the clamp frame [Park:  Fig 5], wherein the clamp frame comprises a pair of metal pins [Park:  11 & 13] extending from the forward end portion to the rearward end portion [Park:  Fig 5], and a frame stiffening element [Park:  15A] connecting the two pins and being positioned at the rearward end portion, rearward of the fixing element [Park:  Fig 5].
Regarding claim 17 (Currently Amended)
Park as modified teaches the clamp as claimed in clam 16, the fixing element being movable and adjustably positioned on the length relative to and between the forward and rearward end portions of the clamp frame [Park:  Fig 5, Col 3, line 27-30 & Col 3, line 53 – Col 4, line 3; 30 is slideably adjustable along 11 & 13 between the forward and rearward end portions].
Regarding claim 18 (Currently Amended)
Claim(s) 18 recite(s) the same or similar limitations as those addressed above for claim(s) 12 & 16.  The differences are addressed below:  
The limitations for the attaching and detaching of the clamp head have been addressed in claim 6 from which 18 depends.
Claim(s) 18 is/are therefore rejected for the same reasons set forth above for claim(s) 12 & 16.
Regarding claim 19-20 (Currently Amended)
Claim(s) 19-20 recite(s) the same or similar limitations as those addressed above for claim(s) 17.  Claim(s) 19-20 is/are therefore rejected for the same reasons set forth above for claim(s) 17.

Claims 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Force further in view of Duncan further in view of Williams (US 5586754 A), hereinafter Williams.
Regarding claim 3 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 1, wherein the fixing element comprises a screw [Park:  57], and the support base comprises a…wasteboard [Park:  50 is a T-groove wasteboard].
Park as modified may not explicitly disclose the support base comprises a threaded insert wasteboard.
However, Williams teaches a clamp that can be used with either a threaded insert wasteboard or a T-groove wasteboard. Specifically, the support base comprises a threaded insert wasteboard [40 can be attached to 102].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp and support base as disclosed by Park as modified to be fixable to a T-slot wasteboard or a threaded insert wasteboard as disclosed by Williams. One of ordinary skill in the art would have been motivated to make this modification to have increase the use of a clamp by the clamp to be connected to a groove or threaded insert wasteboard [Williams:  Col 1, line 39-43 & Col 2, line 42-59].
Regarding claim 10 (Currently Amended)
Park as modified teaches the clamp kit as claimed in 6, wherein…the kit further comprising a second fixing element which operates with T- track wasteboards [Park:  57H operates with T-track wasteboards].
Park as modified may not explicitly disclose said fixing element operates with threaded insert wasteboards.
However, Williams teaches wherein said fixing element operates with threaded insert wasteboards [102] the kit further comprising a second fixing element which operates with T-track wasteboards [Col 2, line 42-59; 40 can be secured to either a T-track (i.e. 103) or threaded insert (i.e. 102) wasteboard].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp and support base as disclosed by Park as modified to be fixable to a T-slot wasteboard or a threaded insert wasteboard as disclosed by Williams. One of ordinary skill in the art would have been motivated to make this modification to have increase the use of a clamp by the clamp to be connected to a groove or threaded insert wasteboard [Williams:  Col 1, line 39-43 & Col 2, line 42-59].

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Force further in view of Duncan further in view of Traver et al. (US 20150129573 A1), hereinafter Traver.
Regarding claim 4 (Currently Amended)
Park as modified teaches the clamp as claimed in claim 1, but may not explicitly disclose the clamp further comprising a lever operatively coupled to the fixing element for actuating the fixing element.
However, Traver teaches a fixing element with a lever. Specifically, a lever [Fig 22; 120] operatively coupled [¶46; 120 is operatively coupled to 1616 by 1620] to the fixing element [1616] for actuating the fixing element [¶46-¶47; 120 actuates 1616].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing element as disclosed by Park as modified to have a lever operatively coupled to the fixing element for actuating the fixing element as disclosed by Traver. One of ordinary skill in the art would have been motivated to make this modification to have the fixing element have quick release mechanism as part of the fixing element to reduce the time it takes to fix or unfix the clamp to a workpiece [Traver:  ¶7]

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Force further in view of Duncan further in view of Kiefer et al. (US 4335873 A), hereinafter Kiefer.
Regarding claim 9 (Original)
Park as modified teaches a clamp kit comprising: the clamp of claim 6; but does not teach and a second clamp head, operatively connectable to the clamp frame, for replacing said clamp head.
However, Kiefer teaches a clamp with a replaceable clamp head. Specifically, a second clamp head, operatively connectable to the clamp frame, for replacing said clamp head [Kiefer:  Col 4, line 49-46; By having the clamp head be replaceable the clamp comes with replacement clamp heads].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp as disclosed by Park as modified to have a second clamp head, operatively connectable to the clamp frame, for replacing said clamp head as disclosed by Kiefer so that when the first clamp head is worn out through use is can be replaced [Kiefer:  Col 4, line 49-46].

Response to Amendments
Claim Objections
Applicant's amendments, filed 12/27/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of 6/24/2021 has been withdrawn. 

Response to Arguments
35 U.S.C. 112(b) Rejection
Applicant's arguments, see Pages 7, filed 12/27/2021 have been fully considered and are persuasive. The rejection of 6/24/2021 has been withdrawn.
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 8-13, filed 12/27/2021 have been fully considered but are moot in light of the new grounds of rejection, see above for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalman (US 20140090211 A1) discloses a clamp with a clamp head. Iwata (US 20060145406 A1) discloses a clamp with a removeable clamp head. Price (US 5644964 A) discloses a clamp with a removable clamp head. Stahl (US 2061718 A) discloses a clamp with a rotatable lever for pressing the clamp to the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 9, 2022